Citation Nr: 1228309	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a sinus disorder to include sinus infections, sinusitis, and right anterior ethmoidectomy residuals.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an ear disorder, to include recurrent ear infections and otitis externa.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from October 1988 to March 1997.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Boise, Idaho, Regional Office (RO) which, in pertinent part, denied service connection for a psychiatric disorder, sinusitis, and a bilateral ear disorder with tinnitus.  In November 2010, the Board denied service connection for an acquired psychiatric disorder and remanded the issues of service connection for both sinusitis and recurrent ear infections with tinnitus to the RO for additional action.  

The Board has reframed the issues on appeal as entitlement to service connection for a sinus disorder to include sinus infections, sinusitis, and right anterior ethmoidectomy residuals; tinnitus; and an ear disorder to include recurrent ear infections and otitis externa in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.   

The issue of service connection for an ear disorder is appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Sinus infection residuals including right anterior ethmoidectomy residuals originated during active service.
  
2.  Tinnitus was initially manifested during active service.  


CONCLUSIONS OF LAW

1.  Sinus infection residuals including right anterior ethmoidectomy residuals were incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), (2011).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sinus Disorder

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records reflect that the Veteran was treated for sinus infections.  A March 1986 X-ray study of the sinuses notes that the Veteran complained of sinus tenderness.  The evaluation revealed findings consistent with sinusitis.  The report of the Veteran's October 1988 physical examination for reenlistment states that the Veteran reported experiencing an episode of sinusitis.  Naval clinical documentation dated in February 1997 states that the Veteran complained of maxillary sinus pain and pressure and headaches of 10 days' duration.  An assessment of frontal and maxillary sinus congestion with possible infection was advanced.  The report of a March 1997 physical examination for ionizing radiation/submarine duty notes that the Veteran presented a history of sinusitis and sinus infections.  

In his July 2008 notice of disagreement (NOD), the Veteran asserted that he had sought treatment for chronic sinusitis during active service and following service separation.  

A February 2003 operative report from Tuality Community Hospital indicates that the Veteran was diagnosed with both chronic right maxillary sinusitis and chronic right ethmoid sinusitis and underwent a right anterior ethmoidectomy.  An ethmoidectomy is a surgical method of treating complicated chronic sinus disease in adults.  The procedure involves removing the partitions between the ethmoid sinuses in order to create larger sinus cavities.  David W. Kennedy et al., Diseases of the Sinuses: Diagnosis and Management 262 (2001).  

At a January 2011 VA auditory examination for compensation purposes, the Veteran presented a history of chronic sinusitis and associated corrective surgery.  
At a March 2011 VA examination for compensation purposes, the VA physician's assistant noted that:

Apparently, the patient has a history of sinus infection and ear infection in the military, according to the patient, that he has had treated.  He has had previous nasal/sinus surgery in 2001, possible polyp removal.  The patient has chronic pressure, increased pressure on the right versus left-hand side.  

No sinus findings or diagnoses were advanced.  An assessment of "examination for C&P exam revealed findings as described above" was advanced.  

In a December 2011 addendum to the March 2011 VA examination report, the examiner commented that:

Patient does not have a diagnosis for chronic sinusitis. [H]as not had signs or symptoms associated with sinusitis for some time.  

The VA physician's assistant again failed to note either the Veteran's post-service right anterior ethmoidectomy or his associated chronic surgical residuals.  

The Veteran advances that he incurred a chronic sinus disorder during active service which necessitated a post-service ethmoidectomy.  His service treatment records establish that he was treated for recurrent sinus infections.  In February 2003, the Veteran was diagnosed with both chronic right maxillary sinusitis and chronic right ethmoid sinusitis and underwent a right anterior ethmoidectomy, a surgical procedure used to treat complicated chronic sinus disease.  The March 2011 VA examination report and the December 2011 addendum thereto erroneously state that the Veteran had a history of "previous nasal/sinus surgery in 2001, possible polyp removal" and fail to note the Veteran's February 2003 right anterior ethmoidectomy.  The VA physician's assistant made no findings as to the Veteran's chronic right anterior ethmoidectomy residuals.  Such deficiencies render the March 2011 VA evaluation and the addendum thereto of little probative value.  

The Veteran was treated for sinus infections during active service and underwent a post-service surgical procedure in the course of treatment of his chronic sinus disorder.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's sinus infection residuals are etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for sinus infection residuals including right anterior ethmoidectomy residuals.  

Tinnitus 

The Veteran's service treatment records make no reference to tinnitus or ringing of the ears.  An October 1995 naval treatment record states that the Veteran was seen for right ear pain.  He denied ringing of the ears.  An assessment of mild right ear otitis externa was advanced.  

In his July 2007 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that he was treated for an ear disorder with tinnitus during active service.  He stated further that "I always have an odd sensation in my ears and still seek treatment for it to this day."  

At a January 2011 VA audiological examination for compensation purposes, the Veteran complained of chronic bilateral tinnitus.  He reported inservice noise exposure including electric engine noise and "rapid release of air pressure in torpedo launches" while aboard submarines.  The examiner noted that "the onset [of the Veteran's tinnitus] was approximately 1995 to 2000."  The Veteran was diagnosed with chronic tinnitus.  The examiner opined that:

Even though some ENT related pathologies did arise during service, no complaints regarding tinnitus were reported.  Therefore, his current tinnitus is not related to active duty noise exposure.  

In a June 2011 addendum to the January 2011 VA audiological examination, the examiner commented that:

It is the audiologist's opinion that the Veteran's current complaints of ringing in the ears is less likely as not related to the singular incident of ear pain and subsequent diagnosis of otitis externa in October 1995.  Nor is it causally related to his diagnosis of sinusitis or sinus tenderness in March 1986 and October 1988.  ...  The etiology of the Veteran's current tinnitus cannot be determined, however, it is clear that there is no record of tinnitus during military service and the Veteran had normal hearing during military service.  There is evidence dating back more than 50 years that tinnitus can be viewed as a normal auditory experience (Heller and Burgman, 1953.) "Tinnitus in Normal Hearing Person," Annals of Otology, Meringology, and Rhinology 62, 73-93.  

The Veteran asserts that he experienced chronic tinnitus during active service which has persisted until the present time.  The Veteran is competent to describe his experience of ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  While the January 2011VA  audiological evaluation states that the Veteran reported the onset of tinnitus in "approximately 1995 to 2000," the Veteran has advanced that tinnitus became manifest during active service.  The Board has no basis to question the Veteran's credibility.  The Veteran's ringing of the ears has been diagnosed as tinnitus by a competent VA audiological professional who conceded that "the etiology of the Veteran's current tinnitus cannot be determined."  

The Veteran has reported that he experienced ringing in his ears in service which continued thereafter.  His statements are found to be competent, credible and probative.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus is etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  

Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits.  In the decision below, the Board grants service connection for both chronic sinus infection residuals including right anterior ethmoidectomy residuals and chronic tinnitus.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and to assist is necessary as to those issues.  


ORDER

Service connection for sinus infection residuals including right ethmoidectomy residuals is granted.  

Service connection for tinnitus is granted.  


REMAND

The Veteran asserts that he incurred a chronic ear disorder during active service which has necessitated post-service private treatment.  A May 2007 progress note from A. O., M.D., notes that "since our last visit, [the Veteran] saw an ENT specialist for recurrent ear infections; that treatment will be ongoing."  Clinical documentation of the cited treatment is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed chronic ear disorder after 2006, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after December 2011.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


